 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations Fil El :

UNITED STATES DISTRICT COUR Fép 24 2020
SOUTHERN DISTRICT OF CALIF@RNIA i

CASRA, U8. OSTRICT COURT
UNITED STATES OF AMERICA JUDGMENT JN_AcGRaTeT RARE OF LE{FORNE.,
é&

(For Revocation o
Vv (For Offenses Committed On or After November 1, 1987)

RUBEN MORALES CERVANTES (1)

 

 

 

 

 
   

 

 

    

Case Number: 3:16-CR-00307-GPC

Benjamin J. Cheeks
Defendant’s Attorney

 

REGISTRATION NO. 55100-298

CL] -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 2

 

[] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
Failure to follow probation officer’s directive to reside at the Residential Reentry Center

2 (RRC), as directed.

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Februarv 21, 2020

Date of Imposition of Sentence
2

 

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rey. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: RUBEN MORALES CERVANTES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:16-CR-00307-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
12 months and | day

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LC) at A.M. on

 

C1 as notified by the United States Marshal.

O The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C) onor before
(] as notified by the United States Marshal.

LI] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:16-CR-00307-GPC
